Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered February 10, 2004, which, in an action for property damage, granted defendant-respondent’s motion for a change of venue from New York County to Orange County, unanimously affirmed, without costs.
Venue was properly changed from New York County to Orange County, where the property at issue is located (CPLR 510 [2]; cf. Saxe v OB/GYN Assoc., 86 NY2d 820 [1995]; Rothwax v Spicehandler, 161 AD2d 184 [1990]). Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.